Citation Nr: 0602406	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as secondary to the service connected low back and 
right lumbosacral radiculopathy disorders.

2.  Entitlement to service connection for gastroesophageal 
disease, to include as secondary to the service connected low 
back and right lumbosacral radiculopathy disorders.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to an effective date earlier than September 
23, 2002, for entitlement to service connection for right 
lumbosacral radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1977 to 
August 10, 1995.  He also had active service from August 11, 
1995, to December 11, 1998, which was terminated by a 
dishonorable discharge, and constitutes a bar to VA benefits 
based upon that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 2003 rating decision denied all of the 
veteran's claims, to include a claim for service connection 
for a low back disorder, and he filed a timely Notice of 
Disagreement.  A July 2004 rating decision granted service 
connection for degenerative disc disease of the lumbosacral 
spine with an evaluation of 40 percent, effective September 
8, 1998 (which is curiously before the December 1998 
discharge from service), and for post-operative residuals of 
right inguinal herniorrhaphy.  An August 2004 rating decision 
granted service connection for right lumbosacral 
radiculopathy with an evaluation of 10 percent, effective 
July 27, 2004.  The Statement of the Case (SOC) for the 
initial Notice of Disagreement was also issued in August 
2004, and the veteran submitted his substantive appeal in 
September 2004.  The veteran submitted a timely Notice of 
Disagreement with the effective date of the right lumbosacral 
radiculopathy evaluation.  A November 2004 rating decision 
granted an earlier effective date to September 23, 2002, and 
the SOC for that appeal was issued in November 2004.  The 
veteran's substantive appeal was received in December 2004, 
thus perfecting that appeal.

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
At the hearing, the veteran requested that the record be held 
open for 60 days for submission of additional evidence.  In 
an October 2005 letter, the veteran advised that he had no 
additional evidence, waived any remaining time, and requested 
that his case be forwarded to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  

The claims file reflects that the RO provided the veteran a 
VCAA notice letter in May 2003.  Unfortunately, the letter 
addressed claims for increased ratings instead of claims for 
entitlement to service connection and an earlier effective 
date, which are the subject of the veteran's claims.  
Further, the Statements of the Case do not reflect the 
provisions of 38 C.F.R. § 3.159, which implemented the VCAA.
Accordingly, the case is REMANDED for the following:

1.  The RO should provide a VCAA-
compliant letter 
to the veteran which specifically 
addresses the VCAA and its requirements 
of notice and assistance for the 
veteran's service connection claims and 
his claim for an earlier effective date.

2.  After all of the above is completed, 
the RO shall review any additional 
evidence received or developed, in 
addition to all of the evidence obtained 
since the statement of the case in light 
of all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a Supplemental Statement of the Case and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

